Filed 10/16/15 P. v. Espinoza CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062845

v.                                                                       (Super.Ct.No. BAF1100553)

VICTOR GARCIA ESPINOZA, SR.,                                             OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Victor Garcia Espinoza, Sr., was charged by information

with resisting an officer (Pen. Code, § 69, count 1) and possession of a controlled

substance (Health & Saf. Code, § 11350, subd. (a), count 2). It was alleged that he had

six prior strike convictions (Pen. Code, §§ 1170.12, subd. (c)(2)(A), 667, subds. (c) &


                                                             1
(e)(2)(A)), including a 1984 conviction for attempted murder (Pen. Code, §§ 664/187).

Pursuant to a plea agreement, defendant pled guilty to both counts, admitted all six prior

strike convictions, and waived 870 days of credit. In exchange, the trial court struck all

but one prior strike conviction and sentenced defendant to a total of seven years four

months in state prison.

       On November 19, 2014, defendant filed a petition for resentencing under Penal

Code section 1170.18, in propria persona. The prosecution filed a response, asserting

that defendant was not entitled to the relief requested because of his disqualifying prior

conviction of attempted murder. The court held a hearing, and the public defender

stipulated that defendant was not eligible for resentencing under Penal Code section

1170.18. The court found defendant ineligible and denied the petition.

       Defendant filed a timely notice of appeal, challenging the denial of the

resentencing petition. We affirm.

                            PROCEDURAL BACKGROUND

       Defendant was charged with and admitted that, on or about August 23, 2011, he

committed the offenses of resisting an officer (Pen. Code, § 69) and possession of a

controlled substance (Health & Saf. Code, § 11350, subd. (a)).

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of




                                             2
the case and no potential arguable issues. Counsel has also requested this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               HOLLENHORST
                                                                                          J.


We concur:


RAMIREZ
                       P. J.


CODRINGTON
                          J.




                                            3